Title: Richard Rush to Thomas Jefferson, 19 February 1817
From: Rush, Richard
To: Jefferson, Thomas


          
            Dear sir.
            Washington February 19. 1817
          
          There are so many motives for visiting Monticello, that it is no wonder all are ambitious to do so. Mr Derby, a gentleman of Boston and greatly in esteem among those who have the pleasure of his acquaintance, desires to pay his respects to you, and I know how largely I shall promote his gratification in thus affording him an opportunity.
          Inducements more than common, operate with Mr Derby. He contemplates going to Europe soon, with his accomplished lady, and he well appreciates the disadvantage it would be to leave his country without the honor of being known to you.
          I beg you, sir, to pardon the freedom upon which I venture; and, together with my prayers for the continuance of every blessing to you, to accept the assurances of my sincere and profound respect.
          Richard Rush.
        